Citation Nr: 1037651	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  04-13 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty service from April 1973 until October 
1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
October 2007, June 2008, and August 2009, the Board remanded the 
claim for additional development.  

In an April 1997 rating decision, the RO determined that the 
Veteran was not competent to handle the disbursement of VA funds 
and appointed his sister as his custodian; she is prosecuting 
this appeal on the Veteran's behalf.

In March 2008, the Veteran was afforded a hearing before 
undersigned, who is rendering the determination in this claim and 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
transcript of that hearing hs been included in the claims folder.

The Veteran's custodian has raised the issue of entitlement to 
service connection for posttraumatic stress disorder (PTSD).  See 
e.g., letter, received in June 2010.  This issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

The Board further notes that in her June 2010 letter, the 
Veteran's custodian stated that she has moved to Burbank, 
California.  She requested that jurisdiction over the claims file 
be transferred the appropriate RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, as noted in the Introduction of this 
remand, the Veteran's custodian has raised the issue of 
entitlement to service connection for PTSD.  This issue has not 
been adjudicated by the Agency of Original Jurisdiction.  This 
issue is inextricably intertwined with the issue of entitlement 
to service connection for schizophrenia.  See generally Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991); see also Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Accordingly, following the completion of the 
instructions in this remand, these issues should be adjudicated 
together.  

In August 2009, the Board remanded this claim for an examination 
and an etiological opinion.  The Board noted that a previous VA 
examination report, dated in September 2008, concluded that the 
Veteran's schizophrenia pre-existed service.  However, the Board 
noted that the medical evidence showed that the Veteran's 
schizophrenia symptoms were not reported until 1980, and that he 
was not diagnosed with a mental disorder during service.  The 
Board therefore requested that the September 2008 VA examiner 
elaborate upon her finding of pre-existing schizophrenia.  In the 
alternative, should the September 2008 VA examiner not be 
available, the Board requested that the Veteran be afforded a new 
examination, and that another etiological opinion be obtained.  

The Court has held that most of the probative value of a medical 
opinion comes from its reasoning.  Neives-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008); Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).  A medical opinion must support its conclusion with an 
analysis the Board can consider and weigh against other evidence 
in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In reviewing service-connection claims where a VA examination has 
been performed, the Board must make a determination as to whether 
the examination report is adequate to make a decision on the 
claim notwithstanding the fact that the Board may not have found 
the examination necessary in the first place.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Id.

In this case, it appears that the September 2008 VA examiner was 
not available, as the Veteran was afforded a new VA examination 
in October 2009.  However, the report of this examination shows 
that the examiner repeated the very same error which caused the 
Board to remand the claim in August 2009.  Specifically, the 
examiner concluded that the Veteran's "schizophrenia, currently 
schizoaffective disorder," existed prior to his military 
service, and was aggravated thereby, without discussing the 
Veteran's relevant medical history or providing a rationale for 
this conclusion.  Neives-Rodriguez; Stefl.  The Board further 
notes that the October 2009 VA examiner's etiological opinion is 
contained in a single sentence, and that it includes no 
discussion of the facts noted in the Board's August 2009 remand.  
Id.  Finally, the October 2009 opinion appears to have been based 
on an incorrect factual basis.  Specifically, the examiner stated 
that the Veteran was treated at the Hutchison Psychiatric Center 
(HPC) in "1968" (i.e., prior to service).  In fact, there is no 
evidence of psychiatric treatment prior to service, and the 
earliest indication of psychiatric treatment at HPC is dated in 
September 1980, which is almost five years after separation from 
service.  The examiner also used an incorrect service date, 
stating that the Veteran was separated from service in "October 
1975."  In fact, the Veteran was separated from service in 
October 1974.  Given these errors, the October 2009 opinion is 
insufficient for adjudicative purposes.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006).  

In November 2009, the RO denied the claim after determining that 
the October 2009 opinion was insufficiently probative to warrant 
a grant of the claim.  However, as the opinion is insufficient 
for adjudicative purposes, the proper procedure would have been 
for the RO to request a new or supplemental opinion.  Where the 
remand orders of the Board or the Court are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Accordingly, on remand, the Veteran should be scheduled for 
another examination to include an etiological opinion as to 
whether the Veteran's schizophrenia was caused or aggravated by 
his service.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric 
examination to determine his correct 
diagnosis(es).  The claims files should 
be provided to the examiner in 
connection with the examination, and 
the examiner must indicate that the 
Veteran's claims file has been reviewed 
in association with the examination.  
All necessary studies or tests, including 
appropriate psychological testing and 
evaluation, is to be accomplished.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(i.e., whether there is a 50 percent or 
greater likelihood) that the Veteran has an 
acquired psychiatric disorder that was 
caused or aggravated by his service.  The 
report of the examination should include a 
complete rationale for all opinions 
expressed.

If, and only if, the examiner determines 
that 
the Veteran's schizophrenia pre-existed his 
service, the examiner should discuss the 
Veteran's relevant medical history, to 
include the medical evidence that 
schizophrenia symptoms were not reported 
until 1980, and that the Veteran was not 
diagnosed with a mental disorder during his 
service.  

The term "at least as likely as not" does 
not mean within The examiner should be 
notified that the term "at least as likely 
as not" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it. 

2.  Adjudicate the Veteran's claim of 
entitlement to service connection for PTSD.  

3.  Readjudicate the issue on appeal.  If 
the determination remains unfavorable to 
the appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The appellant 
and his representative should be given an 
opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



